Citation Nr: 1136849	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

In November 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been incorporated into the claims file. 

The issue listed on the title page, entitlement to service connection for an acquired psychiatric disability, to include PTSD, was remanded by the Board for further development in May 2010.  Service connection was granted for PTSD (30% from September 20, 2006) by the VA Appeals Management Center (AMC) in an August 2011 rating action.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  This matter has therefore been resolved and is no longer in appellate status.


FINDING OF FACT

In an August 2011 rating action, the AMC granted service connection for PTSD.  


CONCLUSION OF LAW

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, has been granted in full.  38 U.S.C.A. §§ 5107(a), 7104, 7105 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 20.102, 20.200, 20.201, 20.202, 20.302 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

As referenced in the Introduction, the Board remanded the Veteran's claim for service connection for a psychiatric disability, to include PTSD, in May 2010.  In an August 2011 rating action, the AMC granted service connection for PTSD (30%, from September 20, 2006).  Thus far, the record does not indicate that the Veteran has expressed his disagreement with any aspect of that decision.  

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2010).  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Here, the Board concludes that there is no appeal pending before it.  The claim for service connection for a psychiatric disability, to include PTSD, has been granted in full.  The Veteran has not, as of yet, perfected (or, indeed, even initiated) an appeal as to the rating or effective date assigned to his now service-connected PTSD.  Thus, the Board lacks jurisdiction to adjudicate either of these downstream issues.  


ORDER

There remains no matter currently pending before the Board regarding the claim for service connection for a psychiatric disability, to include PTSD. 


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


